Citation Nr: 9914006	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-08 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for maxillary 
sinusitis currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952 and from August 1952 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  The Board notes that the veteran 
raised an additional claim of entitlement to service 
connection for a back disability in his March 1998 Notice of 
Disagreement.  As this issue has not been prepared for 
appellate review, the Board refers it to the RO for all 
appropriate development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's maxillary sinusitis is productive of more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for maxillary 
sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 6513 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1998).  All reasonable doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1998).

The record shows that the RO initially granted service 
connection for maxillary sinusitis in August 1984 and 
assigned a 10 percent evaluation effective from April 1984.  
The RO assigned temporary 100 percent evaluations from 
January 27, 1994 to March 1, 1994 and from July 17, 1995 to 
August 30, 1995 due to periods of hospitalization.  Following 
claims for increased compensation, the RO confirmed and 
continued the 10 percent rating in decisions dated August 
1994 and February 1998.

The veteran's maxillary sinusitis has been awarded a 10 
percent schedular evaluation pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (1998).  Under the rating schedule, a 10 
percent evaluation is assigned for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment; or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation requires three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment; or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is warranted for chronic 
sinusitis following radical surgery with chronic 
osteomyelitis; or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
38 C.F.R. § 4.97, Diagnostic Code 6513 (1998).

VA outpatient records from 1992 through 1997 reflect that the 
veteran sought regular medical care for his maxillary 
sinusitis.  In January, June, August, October and November 
1993, the veteran presented with complaints of persistent 
nasal obstruction on the right and sinus drainage.  Objective 
findings in June 1993 included a marked nasal deviation to 
the right, a large cavity with yellow secretions in the left 
nostril, and white secretions on the posterior pharyngeal 
wall.  The veteran was assessed with septal deviation and 
chronic sinusitis and prescribed medication.  In October 
1993, he was diagnosed with chronic sinusitis resistant to 
treatment.

The outpatient report of January 1994 noted that the veteran 
had a history of right nasal obstruction and left purulent 
rhinorrhea despite medical management.  The veteran also 
complained of bilateral frontal/nasal pain.  He was assessed 
with septal deviation and chronic maxillary sinusitis and 
referred for a septoplasty.  Later that month, he underwent 
endoscopic sinus surgery and a septoplasty.  Follow-up 
appointments in February and March noted the veteran to be 
doing well.  However, at a visit in May, the veteran 
complained of continuing headaches and nasal discharge.  The 
veteran was treated several more times in 1994, including 
August, September, and November.  The report from September 
noted the presence of yellow rhinorrhea and scabs.

The veteran subsequently received treatment in March, April, 
May, July, and November of 1995.  In July 1995, the veteran 
was assessed with chronic sinusitis and underwent revision of 
the left maxillary antrostomy.  The discharge diagnosis was 
chronic left maxillary sinusitis.  At a follow-up appointment 
later that month, his nose was described as clear, with no 
pus or crusting.  However, the veteran again received 
treatment in March 1996 when dry, yellow secretions were 
noted.  The veteran complained of sinus congestion in 
February 1997, and again received treatment in May and August 
1997.

The veteran was afforded a VA examination in January 1994.  
He related a history of recurrent bouts of acute sinusitis 
requiring antibiotics and chronic left maxillary sinusitis by 
x-ray.  He complained of difficulty breathing through the 
right side of the nose.  Upon examination, the nasal septum 
was markedly deviated to the right.  The inferior and middle 
turbinates were mildly hypertrophied.  There were no polyps 
and the oropharynx was clear.  The left maxillary sinus was 
opacified.  The veteran was diagnosed with chronic left 
maxillary sinusitis, markedly deviated nasal septum, and 
allergic rhinitis.

The veteran underwent another VA examination in December 
1997.  The veteran complained of sinus problems, including 
headaches and congestion.  He related a history of two nasal 
sinus surgeries.  Upon examination, the septum was straight, 
there were small polyps superiorly on the right side, and 
pale, slightly boggy turbinates.  The x-ray report showed 
under pneumatized left paranasal sinuses, unchanged since 
last report of 1995.  He was diagnosed with chronic 
sinusitis, post-operative septoplasty and functional 
endoscopic sinus surgery, and mild allergic rhinitis.

In summary, the Board finds that the veteran's disability 
picture most nearly approximates the criteria for a 30 
percent evaluation.  The Board recognizes the RO's 
observation that the veteran did not seek medical treatment 
for his sinusitis for approximately one year between 1996 and 
1997.  However, the veteran explained that he did not seek 
treatment because of the difficulty in obtaining VA 
appointments and because the medical care did not alleviate 
his symptomatology.  The Board finds the veteran's 
explanation to be credible in that he previously sought 
medical care numerous times for several years and underwent 
two surgeries without complete resolution of his symptoms.  
In fact, the veteran's sinusitis has been repeatedly 
diagnosed as chronic and has been characterized as resistant 
to treatment or medical management.  Notably, at the December 
1997 VA examination, the examiner made objective findings of 
sinusitis and continued to diagnose the veteran with chronic 
sinusitis.  This confirms that the veteran's condition did 
not improve during the time period in which he did not seek 
treatment.  Therefore, resolving all reasonable doubt in 
favor of the veteran, the Board finds that the evidence of 
record supports assignment of the next higher evaluation.


ORDER

An evaluation of 30 percent for maxillary sinusitis is 
granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

